KARL EDWARD CLARK,[1] Petitioner Below, Appellant,
v.
MELISSA BAILEY, Respondent Below, Appellee.
No. 625, 2008.
Supreme court of delaware.
Submitted: April 24, 2009.
Decided: June 15, 2009.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER Justice.
This 15th day of June 2009, upon consideration of the opening brief and the Family Court record, it appears to the Court that:[2]
(1) The appellant, Karl Edward Clark, has appealed the Family Court's order of November 24, 2008 that denied his "motion to compel/writ of mandamus." There is no merit to the appeal. Accordingly, we AFFIRM.
(2) Clark's "motion to compel/writ of mandamus" sought relief from a Commissioner's order of November 3, 2008 that denied Clark's request to file an untimely appeal from the Commissioner's prior order dated June 25, 2008.[3] The Family Court concluded, and we agree, that Clark lost his right to a review of the Commissioner's June 25, 2008 order when he did not file an appeal in the Family Court. Clark's prior failed attempt to appeal the order to this Court did not, as he would now argue, satisfy the jurisdictional requirements for filing an appeal in the Family Court.[4]
NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is AFFIRMED.
NOTES
[1]  The caption reflects pseudonyms previously assigned by the Court. Del. Supr. Ct. R. 7(d).
[2]  The appellee did not file an answering brief. The parties were informed that this matter would be decided on the basis of the opening brief and the Family Court record.
[3]  It appears from the record that Clark's request to submit the untimely appeal was filed on October 29, 2008 and was titled "Motion for Injunction from Support Order in the Nature of Interlocutory Appeal."
[4]  See Church v. Blaylock, 2008 WL 3524008 (Del. Supr.) (dismissing appeal after appellant failed to respond to notice to show cause).